Citation Nr: 0004366	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-20 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Chicago, Illinois.

In connection with this appeal, the Board remanded has 
remanded the case twice in an attempt to afford the veteran, 
who in incarcerated, the opportunity to testify at a hearing 
before a member of the Board, as he had requested.  As there 
was less than full compliance with instructions in the first 
remand, the case was remanded again in July 1999.  
Thereafter, the RO notified him of a Travel Board hearing 
scheduled in December 1999 and advised him that he would be 
responsible for making arrangements with the correctional 
authorities for his attendance at such hearing.  The veteran 
failed to report for the hearing.  In a letter to the RO 
received in August 1999 the veteran, apparently in reference 
to the July 1999 remand, stated that such informed him that 
"arrangements can be made with the correctional 
authorities" for his attendance at a hearing; thus he 
requested that the VA make the arrangements.  However, 
neither remand stated that the VA would make arrangements; 
such clearly was the veteran's responsibility.  As the 
veteran failed to report for the hearing, the Board will 
proceed to decide his claim.  See 38 C.F.R. § 20.704(d) 
(1999).  


FINDING OF FACT

The existing record contains no competent diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as psychoses, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  Under 38 C.F.R. § 
3.304(f) (1999), a well-grounded claim for service connection 
for PTSD requires the presence of three elements: medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 11 
Vet. App. 353, 357 (1998); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran served in World War II and his military 
occupational specialty, as reported on his honorable 
discharge certificate, was heavy truck driver.  His service 
records indicate participation in New Guinea and Northern 
Solomons battles or campaigns.  He is in receipt of 
decorations and citations to include the American Defense 
Service Ribbon; the Victory Medal; the American Theater 
Ribbon; and the Asiatic-Pacific Theater Ribbon with two 
bronze battle stars.  

The veteran's service medical records are unavailable and 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.

In April 1994, the RO received the veteran's claim for VA 
compensation benefits based on stress during combat duty.  He 
mentioned a sleeping problem, nightmares and cold sweats.  
The veteran was incarcerated at that time.  

The RO requested medical records from the Dixon Correctional 
Institution where the veteran is incarcerated.  Records 
initially obtained date back to 1993 and reflect treatment 
for physical ailments without any notation of psychiatric 
complaints or abnormal findings.  

The claims file contains a stressor questionnaire completed 
by the veteran.  Information provided by the veteran includes 
that he served in the Medic Corps, 54th Coast Artillery, and 
saw and assisted in the treatment of wounded.  He indicated 
that he bagged bodies or transported them to a graves 
registration unit as temporary duty.  He reported that his 
friend John R. Sims was killed in approximately 1942.  He 
also reported service as a hospital orderly, and stated that 
as an ambulance and truck driver he was under frequent mortar 
attacks.  He provided the names "Johnson, Smith, Welch, 
Marshall, etc." as casualties from his unit.  The veteran 
also reported exposure to sniper attacks while serving as 
convoy personnel with the 888th Port Company.  He also 
provided post-service information, indicating that he had 
been treated for a nervous condition in 1993 and that the 
diagnosis was manic depression.  

Subsequently the RO received copies of additional medical 
records from the Dixon correctional facility, dated from 
November 1995 to January 1997.  Those records reflect no 
psychiatric complaints or abnormal findings and no relevant 
diagnoses. 

In VA Form 9, received in July 1997, the veteran claimed PTSD 
"as a result of the racial discrimination...subjected to while 
serving in the U.S. Army during World War II."




Analysis

Fundamental to a claim for service-connection is competent 
evidence establishing that the veteran currently has the 
claimed disability.  In this case, the entire evidentiary 
record is absent a diagnosis of PTSD or other psychiatric 
disability by a competent medical professional.  The 
veteran's own belief that he has PTSD (or some other service 
related psychiatric disorder) is not sufficient to well 
ground the claim as the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent proof of a present disability, as in this case, there 
can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board recognizes there is some duty to assist a veteran 
in the completion of an application for benefits under 
38 U.S.C.A. § 5103 (West 1991 & Supp. 1999), even where the 
claim appears to be not well-grounded, if a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The Board also recognizes VA's heightened obligation in 
cases, such as this, in which service records are presumed to 
have been or were destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, VA made multiple attempts to locate/obtain 
the veteran's service medical records; such have been 
unsuccessful.  In any case, those records would not provide 
the requisite current diagnosis of a psychiatric disability.  
Although the veteran has reported having been evaluated at 
Dixon Correctional Center by a Dr. Hughes for psychological 
problems, the RO made multiple requests for such records and 
also notified the veteran of such requests.  Medical records 
from Dixon covering a several year period have been received 
but they reflect no mention of any psychiatric abnormalities 
and contain no psychiatric diagnoses.  No other medical 
evidence been received showing that the veteran has any 
psychiatric disorder and he has not identified any other 
available medical evidence that would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  


ORDER

Service connection for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

